Citation Nr: 0810330	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  05-38 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
injury of the lower extremities.  

2.  Entitlement to service connection for residuals of cold 
injury of the upper extremities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel



INTRODUCTION

The veteran served on active duty from April 1946 to May 
1947. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied entitlement to service 
connection for residuals of cold injury of the upper and 
lower extremities.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has a 
diagnosis of bilateral lower extremity disability due to 
claimed cold injury in service.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has a 
diagnosis of bilateral upper extremity disability due to 
claimed cold injury in service.


CONCLUSIONS OF LAW

1.  Cold injury residuals to the lower extremities were not 
incurred in or aggravated by active military service; nor may 
they be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107(a) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2007).

2.  Cold injury residuals to the upper extremities were not 
incurred in or aggravated by active military service; nor may 
they be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107(a) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2004 and March 
2006; a rating decision in November 2004; a statement of the 
case in August 2005; and a supplemental statement of the case 
in October 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in a supplemental statement 
of the case issued in August 2006.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a VA cold injury protocol 
medical examination in relation to this claim.  A 
neurological examination is not needed as on examination in 
December 2005, clinical findings revealed deep tendon 
reflexes of 2+; pain, touch, vibration, and position 
sensation were intact of all extremities.  He had mild motor 
weakness of his upper extremities and no motor weakness of 
his lower extremities.  More importantly, no residuals of 
cold injury were diagnosed.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.

The veteran contends that he suffered a cold injury in 
service while stationed in Korea prior to the Korean War and 
has current residuals.  He claims that he was stationed north 
of Seoul, Korea during the winter where he was exposed to 
extreme cold weather and lacked appropriate gear.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  With 
chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997); 38 C.F.R. § 3.303(b).

Where a veteran served continuously for 90 days or more 
during a period of war or after December 31, 1946, and 
specified diseases, such as arthritis, become manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 C.F.R. § 3.307, 
3.309 (2007).

To prevail on the issue of service connection on the merits, 
there must be medical evidence of (1) a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

The veteran claims that he was treated for frozen hands and 
feet in service from November 1946 to February 1947.  He 
contends that he was exposed to severe cold conditions and 
since then he has had severe pain in his feet and lower legs 
as well as his hands.  He had severe night cramps and 
decreased mobility due to this condition.  

According to the veteran's service separation form, he was a 
medical technician.  His Separation Qualification Record 
indicates that he served in Korea with the 7th Medical 
Battalion as a ward boy assisting the officers in the care 
and treatment of military personnel.  

Service medical records are negative for any complaints, 
findings, or diagnoses of cold injury to the extremities.  At 
a April 1947 separation examination, the veteran denied 
having any wound, injury, or disease which was disabling.  
Other than childhood diseases which had no sequelae, the 
veteran denied having other significant disease, wounds or 
injuries.  On examination there were no abnormalities of 
skin, feet, or cardiovascular system.  No musculoskeletal 
defects, or neurological diagnosis found.

A general physical examination was not remarkable at the time 
of hospitalization in September 1952 for an unrelated 
disorder.  

An October 2005 medical statement from a private medical 
doctor indicates that the veteran was service-connected 
disabled with multiple medical problems.  The doctor stated 
that based on the history provided by the veteran, he 
suffered severe cold exposure with subsequent frostbite of 
the feet and lower extremities as well as to the hands and 
fingers.  He had chronic discoloration and pain as well as 
immobility due to his past exposure.  The veteran was 
requesting medical confirmation of that long term condition 
and disability.  He had no amputations to any of his 
extremities as a result of that exposure and was not under 
the care of any wound care center or surgeon.  

A November 2005 letter from another private medical doctor to 
the veteran informed him that his claim of service-connected 
disabilities to his extremities as a result of cold exposure 
in Korea would increase in severity.  As he progressed in age 
symptoms of Peripheral Occlusion Vascular Disease would 
further complicate his condition.  The letter further noted 
the heart conditions shown on his last echocardiogram.  The 
doctor opined that it was more likely than not that the 
disabilities in the veteran's extremities were service-
connected.

At a December 2005 VA Cold Injury Protocol examination, the 
veteran stated that his hands and feet were exposed to cold 
weather in 1946 to 1947 with symptoms of tingling and 
numbness as well as white color of his hands and feet.  He 
did not know the exact type of treatment or the place of 
treatment.  He had had valvular heart disease.  Symptoms and 
clinical findings were recorded.  After examination, the 
diagnosis was cold injury with no residual effect.  As per 
history and physical examination the examiner could not 
resolve the issue of the mild degenerative arthritis noted on 
the veteran's hands and feet x-rays without resorting to mere 
speculation.  

In response to a request for treatment records for cold 
injuries of the hands and feet based on information provided 
by the veteran, records from the private medical provider who 
wrote the October 2005 medical opinion were obtained relating 
to treatment for abdominal, heart and lung disorders.  When 
seen in January 2006 the veteran reported that he remained 
generally active doing some weekend dancing at a local dance 
hall.  He was able to perform most of his duties at home 
around the house and did not use a cane or walker.  

The veteran testified in March 2005 that the conditions he 
experienced in Korea after World War II were very primitive.  
He was with a unit providing medical care to the troops and 
was there approximately three months in the winter.  He 
stayed in a wooden building most of the time that was not 
always heated and at times he stayed in a tent.  He recalled 
waking up one morning and his feet and hands were frozen.  
His fingers were white, felt numb, and tingled.  He did not 
receive medical care at that time other than taking care of 
himself.  Approximately ten years after service he realized 
that he had a problem which kept getting worse as the years 
passed.  He had mentioned the problem to a doctor, now 
deceased, who stated that it was just due to poor 
circulation.  No medication has been prescribed for the 
condition but he used ointments on his hands and feet.  He 
described his current symptoms.  He testified that he had 
recently entered the health care system at a VA hospital.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for residual 
disabilities from cold injury of the upper and lower 
extremities.

The veteran is competent to relate as to the factual events 
that occurred in service such as having been exposed to 
severe cold weather while in service in Korea in the 
wintertime and the symptoms of his bilateral upper and lower 
extremities he experienced due to the cold.  Layno v. Brown, 
6 Vet. App. 465 (1994) (lay testimony is competent if it is 
limited to matters that the witness has actually observed and 
is within the realm of the personal knowledge of the 
witness).  Although the veteran indicated that he received 
medical treatment for cold injuries in service, he later 
testified and stated in his substantive appeal that he 
basically treated himself.  The members of his medical unit 
received no real medical care and just had to make due and 
try to take care of each other.  The veteran's statements as 
to having had symptoms since exposure to severe cold 
conditions are less credible.  However, the April 1947 
medical separation examination found no abnormalities of the 
upper or lower extremities related to cold exposure and the 
veteran denied having any wound or injury that was disabling 
or significant.  Thus, residuals of cold injury of the upper 
or lower extremities were not shown in service.  

Further, there is no medical evidence of record showing that 
arthritis of the hands and feet manifested to a compensable 
degree within one year following separation from active 
service.  Therefore service connection is not warranted on a 
presumptive basis.

The veteran has also testified that he first noticed a 
problem approximately ten years post service.  He stated that 
a physician, now deceased, to whom he mentioned the problem 
attributed it to poor circulation.  The United States Court 
of Appeals for the Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000). 

The veteran contends that the private medical doctor who 
wrote the November 2005 letter indicated that the residuals 
of cold injuries were causing peripheral occlusion vascular 
disease.  However, our reading of this letter does not agree 
with the veteran's contention.  The doctor first notes that 
the veteran's disabilities of his extremities as a result of 
cold exposure would increase in severity.  The doctor then 
states that as the veteran aged, a disability of peripheral 
occlusion vascular disease would further complicate his 
condition.  The doctor also referred to the veteran's heart 
conditions.  There is no statement or clinical findings as to 
what the disabilities of the extremities were.  It appears 
that the doctor was predicting that over time peripheral 
vascular disease, not stated as due to cold injury but rather 
implied as a result of heart disease, would further 
complicate the veteran's condition due to cold injury.  
Although the doctor opined that it was more likely than not 
that the disabilities in the veteran's extremities were 
service-connected, the Board finds this opinion of low 
probative value.  The probative value of this doctor's 
statement is greatly reduced by the fact that it is not shown 
to have been based upon a review of the claims file or other 
detailed medical history.  Swann v. Brown, 5 Vet. App. 229 
(1993); Black v. Brown, 5 Vet. App. 177 (1993).  In addition, 
there are no clinical findings or diagnosis of lower or upper 
extremity disabilities.  Accordingly, the Board finds that 
this opinion does not provide medical evidence of a nexus 
between the veteran's claimed upper and lower extremity 
residuals due to cold injury and active service or to alleged 
symptomatology since service.

The October 2005 medical opinion is also considered of low 
probative value.  The letter reports the veteran's history of 
cold exposure with subsequent frostbite of the feet, lower 
extremities, hands, and fingers.  The symptoms noted due to 
past exposure also appeared to be part of the veteran's 
subjectively provided history.  The doctor states that the 
veteran was requesting medical confirmation of the long term 
condition and disability.  However, it does not appear that 
such confirmation was provided.  The doctor only noted that 
the veteran required no amputations to any of his extremities 
as a result of this exposure and was not at that time under 
the care of any wound care center or surgeon.  Clinical 
records provided by this doctor in response to a request for 
treatment records for cold injuries to extremities pertain to 
abdominal, heart, and lung disorders.  Accordingly, the Board 
finds that the opinion does not demonstrate a nexus between 
the veteran's claimed upper and lower extremity residuals due 
to cold injury and active service or to alleged 
symptomatology since service.

The Board finds that the December 2005 VA cold injury 
protocol examination report is of greatest probative value in 
light of the examiner having reviewed the claims file, 
discussed the evidence, and examined the veteran under the 
guidelines for cold injuries.  Owens v. Brown, 7 Vet. App. 
429 (1995) (opinion of a physician based on review of the 
entire record is of greater probative value than opinion 
based solely on the veteran's reported history).  The private 
physicians' letters are not as probative as the December 2005 
VA examination report because the private doctors gave no 
bases for their opinions, other than the statements given to 
them by the veteran; nor did they indicate that they had 
reviewed the claims file.  After a thorough examination of 
the veteran under the protocol for a cold injury examination, 
the VA examiner diagnosed cold injury with no residual 
effect.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1131 
(West 2002).  In the absence of proof of a present disability 
of cold injury residuals there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The VA examiner further indicated that even after a history 
and physical examination the issue of the mild degenerative 
arthritis noted on x-rays of the veteran's hands and feet 
could not be resolved without resorting to mere speculation.  
Thus, the opinion does not provide competent medical evidence 
of a nexus between the arthritis of the hands and feet noted 
on x-ray due to cold injury in service.  

The Board finds that the evidence indicates that the veteran 
has no current residuals of cold injury were found at the VA 
cold injury protocol examination in December 2005.

The Board has carefully considered the veteran's statements.  
He is certainly competent, as a lay person, to report that as 
to which he has personal knowledge.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  The record also indicates that the veteran 
has had some medical training or experience as he worked as a 
medical technician and ward boy in service.  He is not, 
however, competent to offer a medical opinion as to cause or 
etiology of the claimed disabilities, as there is no evidence 
of record that he has specialized medical knowledge.  Routen 
v. Brown, 10 Vet. App. 183 (1997) (layperson is generally not 
capable of opinion on matter requiring medical knowledge); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
finds that his lay statements are not competent medical 
evidence as to a nexus between his claimed current disorder 
of residuals of cold injury and active service, or as to 
claimed continuity of symptomatology demonstrated after 
service.

In conclusion, having reviewed the complete record, the Board 
finds that the preponderance of the competent and probative 
evidence is against the veteran's claim of entitlement to 
service connection for residuals of cold injury of the 
bilateral upper extremity and lower extremity.  The Board 
finds that the competent medical evidence of record does not 
show a current diagnosis of cold injury residuals.  Although 
mild degenerative changes of the hands and feet are shown by 
x-ray, there is no probative, competent medical evidence of 
record linking the disability to cold exposure in service.  
No probative, competent medical evidence exists of a 
relationship between claimed residuals of cold injury and any 
continuity of symptomatology asserted by the veteran.  
McManaway v. West, 13 Vet. App. 60 (1999) (where there is 
assertion of continuity of symptomatology since service, 
medical evidence is required to establish nexus between 
continuous symptomatology and current claimed condition); 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488 (1997).

The Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for cold 
injury of the upper and lower extremities.  Therefore, the 
claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).





ORDER

Entitlement to service connection for residuals of cold 
injury of the lower extremities is denied.

Entitlement to service connection for residuals of cold 
injury of the upper extremities is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


